Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-1-2006

USA v. Hughes
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-4277




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"USA v. Hughes" (2006). 2006 Decisions. Paper 1494.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1494


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                              NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                     No. 04-4277


                           UNITED STATES OF AMERICA

                                          v.

                            JAMES ANTHONY HUGHES,
                                           Appellant


              APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
                               D.C. Crim. 00-cr-00173
                   District Judge: The Honorable Sylvia H. Rambo


                       Submitted Under Third Circuit LAR 34.1(a)
                                   January 10, 2006


       Before: BARRY and AMBRO, Circuit Judges, and DEBEVOISE,* District Judge


                            (Opinion Filed: March 1, 2006)


                                      OPINION




   *
   The Honorable Dickinson R. Debevoise, Senior District Judge, United States District
Court for the District of New Jersey, sitting by designation.
BARRY, Circuit Judge

       James Anthony Hughes appeals from his sentence of 180 months in prison for

possession of a controlled substance with intent to distribute, arguing that the downward

departure the District Court granted him was too small and that the District Court

improperly treated the Sentencing Guidelines as mandatory. We lack jurisdiction, and

will dismiss the appeal.

       On August 9, 2000, Hughes pleaded guilty to possession of more than fifty grams

of crack cocaine and five kilograms of cocaine with intent to distribute. 21 U.S.C. §

841(a)(1). His plea agreement stipulated the quantity of drugs involved. He agreed to

assist the government in other investigations and the government agreed that it would

move for a downward departure under U.S.S.G § 5K1.1 were his assistance “substantial.”

He subsequently provided information to federal authorities about drug traffickers, and to

Pennsylvania authorities about a murder.

       Hughes was sentenced by the District Court for the Middle District of

Pennsylvania on January 19, 2001. The applicable Sentencing Guidelines range was 292

to 365 months. The government made a § 5K1.1 motion for a downward departure,

bringing to the District Court’s attention Hughes’s cooperation in the federal drug

investigations. The District Court granted the motion, and sentenced Hughes to 240

months in prison, a downward departure of 52 months from the bottom of the range. He

appealed, with counsel claiming in his brief filed pursuant to Anders v. California, 386


                                             2
U.S. 738 (1967), that the sole issue worthy of consideration was that the departure

Hughes received was not commensurate with his cooperation. In his pro se submission,

Hughes argued, among other things, that his sentence should not have been based on the

amount of drugs in his possession, a fact not found by a jury beyond a reasonable doubt.

See Apprendi v. New Jersey, 530 U.S. 466, 490 (2000). We concluded that we lacked

jurisdiction to review the extent of the discretionary downward departure for substantial

assistance, and found no violation of Apprendi because Hughes admitted the quantity of

drugs in his plea agreement. We affirmed the judgment of sentence on July 28, 2003.

       On June 16, 2004, Hughes filed a motion under 28 U.S.C. § 2255 to vacate, set

aside, or correct the sentence. He alleged that the government had violated the plea

agreement by not moving for a further downward departure to reflect his cooperation in

the state murder investigation, resulting in a violation of the Due Process clause of the

Fifth Amendment. He also alleged various other violations of his Fifth and Sixth

Amendment rights. The government replied that it had been unaware of Hughes’s

cooperation with the Pennsylvania authorities, and moved under Fed. R. Crim. P. 35(b)

for a downward departure of 20 percent from his already-reduced sentence, for a further

reduction of 48 months, to a new sentence of 192 months in prison. On September 7,

2004, the District Court denied Hughes’s other claims but granted his § 2255 motion

“insofar as Defendant’s claim [sic] that he was denied due process by not receiving a

downward departure pursuant to Federal Rule of Criminal Procedure 35.” A.45. It

scheduled a hearing on the Rule 35 motion but stated that it would not “permit argument

                                             3
on the initial downward departure.” A.44.

       The hearing was held on October 27, 2004. The District Court confirmed with the

government the details of Hughes’s cooperation. Hughes then testified about his

cooperation in the murder investigation and about his rehabilitation. He requested that

the District Court reduce his sentence to 131 months, which he claimed was the sentence

promised him during plea negotiations. The government denied any such promise. The

District Court granted the Rule 35 motion, amended the original judgment of conviction

to reflect a sentence of 180 months (60 months less than his previous sentence, or a 25

percent reduction), but affirmed the original sentence in all other respects. It accordingly

issued an amended judgment.

       Hughes filed a timely notice of appeal. He argues that the District Court abused its

discretion in granting him a second downward departure of only 60 months, and that we

should remand for a reduction of his sentence to no more than 131 months. He also

argues that the District Court, which imposed sentence before the Supreme Court’s ruling

in United States v. Booker, 543 U.S. 220 (2005), unconstitutionally treated the

Sentencing Guidelines as mandatory. He, therefore, asks us to remand so that the District

Court, this time treating the Guidelines as merely advisory, may resentence him. See

United States v. Davis, 407 F.3d 162 (3d Cir. 2005).

       We have no jurisdiction over Hughes’s claim that the District Court granted him

too small a downward departure. We lacked jurisdiction over decisions to deny a motion

for downward departure, and over the extent of one, before Booker, and we continue to

                                             4
lack jurisdiction over them. United States v. Cooper, No. 05-1447, 2006 U.S. App.

LEXIS 3453 (3d Cir. Feb. 14, 2006). We also lack jurisdiction to consider Hughes’s

Booker claim. His sentence became final when we denied his first appeal. Accordingly,

the sentence and the procedures which were followed are not now properly before us on

direct review.1 See United States v. Taylor, 414 F.3d 528, 535 (4th Cir. 2005). The

District Court’s decision to grant the Rule 35 motion and the second downward departure

did not reopen any other aspect of Hughes’s sentence. The plain error presumption of

Davis does not apply where, as here, the error complained of is not part of the specific

judgment on review.

       We will dismiss the appeal for lack of jurisdiction.




   1
    We would not grant the relief Hughes seeks as part of a collateral attack, even if
properly presented to us. Booker does not apply retroactively to cases on collateral review
where the judgment was final as of January 12, 2005. Lloyd v. United States, 407 F.3d
608, 616 (3d Cir.2005). The District Court would, therefore, have been required to deny a
Booker claim had one been presented to it as part of Hughes’s § 2255 motion.
                                             5